Name: 84/384/EEC: Council Decision of 23 July 1984 concerning a contribution to the European Coal and Steel Community from the general budget of the European Communities
 Type: Decision
 Subject Matter: European construction; NA;  budget
 Date Published: 1984-08-03

 Avis juridique important|31984D038484/384/EEC: Council Decision of 23 July 1984 concerning a contribution to the European Coal and Steel Community from the general budget of the European Communities Official Journal L 208 , 03/08/1984 P. 0055 - 0055*****COUNCIL DECISION of 23 July 1984 concerning a contribution to the European Coal and Steel Community from the general budget of the European Communities (84/384/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, at its meeting on 22 May 1984, the Council confirmed that solid fuels are an essential element of Community energy strategy; Whereas the Community coal industry is being restructured and modernized; Whereas this restructuring and modernization will inevitably lead to exceptional job losses; whereas support measures should be envisaged to alleviate the consequences of these job losses; whereas it is therefore necessary to apply Article 56 (2) (b) of the Treaty establishing the European Coal and Steel Community; Whereas, in the present circumstances, the resources provided for by the ECSC Treaty are not sufficient to finance these measures; Whereas the secondary effects of this situation, if not remedied, would be liable to aggravate considerably the Community's general employment situation and to impair the harmonious development of economic activities, and this would undermine the achievement of one of the Community's main objectives; Whereas the social measures envisaged will be based, on the one hand, on the number of jobs lost over a given period and, on the other hand, on the level of social expenditure undertaken by each Member State in respect of each job lost; Whereas an appropriation of 60 million ECU has been entered in Chapter 10 0 of the general budget of the European Communities for 1984, HAS DECIDED AS FOLLOWS: Sole Article An exceptional contribution of 60 million ECU is hereby granted to the European Coal and Steel Community, for the financial year 1984, out of the general budget of the European Communities for the same financial year, to ensure Community financing of social measures in favour of the coal industry, in accordance with the relevant Articles of the ECSC Treaty. Done at Brussels, 23 July 1984. For the Council The President J. O'KEEFFE (1) OJ No C 46, 20. 2. 1984, p. 112. (2) OJ No C 23, 30. 1. 1984, p. 59.